Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4,9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Reimer (US 7,153,088) in view of Rorze (JP2010165998A).
 	Re claims 1-4,9-12, Reimer teaches a substrate transfer device and its inherent method of use for gripping and transferring a substrate (generally 124) maintained in one of a vertical posture and an inclined (vertical) posture (generally column 1, lines 59-60), comprising: a manipulator (generally 120); a substrate gripping hand (generally 208) provided to a tip-end part of the manipulator; an actuator (generally column 5, lines 21-23, figure 2-4) configured to rotate the substrate gripping hand about a roll axis (generally see arrows figure 2, column 5, lines 21-23); and a controller (generally column 4, lines 45-58), wherein the substrate gripping hand (generally 208) includes: a base member (generally 220) in a plate shape; a engaging members (generally 218, 222, 318A-C) provided at the base member; and a movable guiding member (generally 318A) configured to be movable in a direction of the roll axis, and wherein the controller is adapted to: (A) operate the manipulator to hold the substrate by engaging members of the substrate gripping hand; (B) then operate the actuator so that a first principal surface of the substrate, that is a principal surface facing to the base member, is located above the base member, and a normal line of the first principal surface is oriented downward from a horizontal plane; and (C) move the movable guiding member toward the tip-end part of the base member to push a circumferential surface of the substrate so that the engaging members and the movable guiding member grip the substrate.
 	It is not clear how many engaging members Reimer teaches as not all views are shown, but having 2 or more equal spaced on the far and near sides is already known in the art and would add increased support & protection for the substrate. For example, Rorze (generally figure1, [0001-0010]), teaches similar manipulator, guide member and engagement members to better grip and move substrates (generally 8) between vertical and horizontal orientations and vice versa for storage /processing support locations. It would have been obvious to one of ordinary skill in the art to have modified Reimer as claimed in order to better support substrates for movements and variations in posture / orientations as needed for different processing and storage/ support requirements of a given system.

 	Claims 5-8,13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Reimer (US 7,153,088) in view of Rorze (JP2010165998A) and Wen (US 6,113,165).
 	Re claims 5-8,13-16, Reimer teaches a substrate transfer device and its inherent method of use for gripping and transferring a substrate (generally 124) maintained in one of a vertical posture and an inclined (vertical) posture (generally column 1, lines 59-60), comprising: a manipulator (generally 120); a substrate gripping hand (generally 208) provided to a tip-end part of the manipulator; an actuator (generally column 5, lines 21-23, figure 2-4) configured to rotate the substrate gripping hand about a roll axis (generally see arrows figure 2, column 5, lines 21-23); and a controller (generally column 4, lines 45-58), wherein the substrate gripping hand (generally 208) includes: a base member (generally 220) in a plate shape; a engaging members (generally 218, 222, 318A-C) provided at the base member; and a movable guiding member (generally 318A) configured to be movable in a direction of the roll axis, and wherein the controller is adapted to: (A) operate the manipulator to hold the substrate by engaging members of the substrate gripping hand; (B) then operate the actuator so that a first principal surface of the substrate, that is a principal surface facing to the base member, is located above the base member, and a normal line of the first principal surface is oriented downward from a horizontal plane; and (C) move the movable guiding member toward the tip-end part of the base member to push a circumferential surface of the substrate so that the engaging members and the movable guiding member grip the substrate.
 	It is not clear how many engaging members Reimer teaches as not all views are shown, but having 2 or more equal spaced on the far and near sides is already known in the art and would add increased support & protection for the substrate. For example, Rorze (generally figure1, [0001-0010]), teaches similar manipulator, guide member and engagement members to better grip and move substrates (generally 8) between vertical and horizontal orientations and vice versa for storage /processing support locations. Reimer also does not mention detectors for checking for correct substrate gripping ,etc. but does mention that it is more likely that a substrate might become ungripped / fall / damaged from an inclined / vertical orientation than a horizontal one (generally [0010,0012]). It would make sense to one of ordinary skill when improper gripping is determined to make horizontal and retry gripping to minimize the danger to the substrate and try to avoid a costly shutdown if unneeded. Wen teaches sensors (cover figure, abstract) for determining whether a substrate is properly gripped (but does not have a guide member which might be used to jog and correct the grip, but Reimer does). It would have been obvious to one of ordinary skill in the art to have modified Reimer as claimed in order to better support & control substrates for movements and variations in posture / orientations as needed for different processing and storage/ support requirements of a given system and to minimize the dangers of substrate damage and shutdowns.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sundar (US 6,322,312) teaches a substrate gripper with at least 4 substrate supports / engagement members that are active (generally 92) and passive (generally 70) to better grip the substrates (cover figure and abstract.
McNurlin (US 6,752,442) teaches a wafer manipulator and system for transfer with at least 4 wafer engagement members (abstract, cover, figure 2, figure 8), sensors 502, 506 that can proper gripping of substrates.
 	Anthony (US 6,109,677) teaches a substrate transfer and gripping manipulator with at least four engagement members (generally cover, 26.1-26.4, figures 6,7), guide member 14b, sensors for proper gripping detection (background of invention, 3rd to last paragraph).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929. The examiner can normally be reached Hoteling M,Th,F 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/Primary Examiner, Art Unit 3652